Case 1:20-cv-00216-MSM-PAS Document 158 <font color=teal>(Case Participants)</font>
<font color=purple>(Applicable Party)</font> Filed 06/11/20 Page 1 of 3 PageID #: 9829



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND




  OSCAR YANES, GAGIK MKRTCHIAN,
  and WENDELL RAFAEL BAEZ LOPEZ,
  on behalf of themselves and all those
  similarly situated,
                Petitioners-Plaintiffs,

                        v.

  CHAD WOLF, Acting Secretary, U.S.
  Department of Homeland Security;
  MATTHEW T. ALBENCE, Acting                             Civil Action No. 1:20-cv-00216
  Director, U.S. Immigration and Customs
  Enforcement; TODD LYONS, Acting
  Field Office Director, U.S. Immigration and
  Customs Enforcement; DANIEL W.
  MARTIN, Warden, Donald W. Wyatt
  Detention Facility; and CENTRAL
  FALLS DETENTION FACILITY
  CORPORATION,

                 Respondents-Defendants.


     MOTION TO SEAL UNREDACTED SUPPLEMENTAL BAIL APPLICATIONS
              AND MEDICAL RECORDS FOR CLASS MEMBERS

        Pursuant to the Court’s June 7 Order (Dkt. No. 94) concerning sealing and redaction of

 documents, Petitioners-Plaintiffs hereby move to seal the attached unredacted versions of the

 supplemental bail applications for class members as well as selected medical records and other

 exhibits consisting of personal medical information.




                                                 1
Case 1:20-cv-00216-MSM-PAS Document 158 <font color=teal>(Case Participants)</font>
<font color=purple>(Applicable Party)</font> Filed 06/11/20 Page 2 of 3 PageID #: 9830



 Dated: June 11, 2020                  Respectfully Submitted,

                                       /s/ Morgan Russell
                                       Morgan Russell
                                       American Civil Liberties Union Foundation,
                                       Immigrants’ Rights Project
                                       39 Drumm Street
                                       San Francisco, CA 94111
                                       T: 415-343-0770
                                       IRP_MR@aclu.org




                                          2
Case 1:20-cv-00216-MSM-PAS Document 158 <font color=teal>(Case Participants)</font>
<font color=purple>(Applicable Party)</font> Filed 06/11/20 Page 3 of 3 PageID #: 9831



                                   CERTIFICATE OF SERVICE

           I hereby certify that on June 11, 2020, I electronically filed the foregoing document with

 the United States District Court for the District of Rhode Island by using the CM/ECF system. I

 certify that the parties or their counsel of record registered as ECF Filers will be served by the

 CM/ECF system, and paper copies will be sent to those indicated as non-registered participants,

 if any.
                                                /s/ Morgan Russell
                                                Morgan Russell
                                                American Civil Liberties Union Foundation,
                                                Immigrants’ Rights Project
                                                39 Drumm Street
                                                San Francisco, CA 94111
                                                T: 415-343-0770
                                                IRP_MR@aclu.org




                                                   3
